Citation Nr: 0912100	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  08-02 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 28, 2002 
for the grant of service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from August 1985 to 
January 1986.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  The RO 
in Philadelphia denied the Veteran's petition to reopen a 
previously denied claim of service connection for 
schizophrenia.  The Veteran appealed the denial of reopening 
to the Board.  The Board remanded the claim in June 2005 for 
further development. 

In a March 2007 rating decision of the Washington, DC, 
Appeals Management Center (AMC/RO), service connection for 
schizophrenia was granted, effective March 28, 2002.  In May 
2007, the Veteran timely disagreed with the effective date 
assigned for the grant of service connection for 
schizophrenia, and the current appeal ensued.  The claim is 
now under the jurisdiction of the RO in Winston-Salem, North 
Carolina.  

The Veteran has also raised a claim of clear and unmistakable 
error (CUE) in a July 1987 rating decision denial of service 
connection for schizophrenia.  This issue has been 
adjudicated by rating decision of May 2008; however, it is 
noted that earlier effective date claims and a claim of CUE 
"are different, mutually exclusive routes to the goal of 
determining an effective date."  Flash v. Brown, 8 Vet. App. 
332, 340 (1995).  As such, the issue of entitlement to an 
earlier effective date for the grant of service connection 
for schizophrenia is not inextricably intertwined with the 
Veteran's CUE claim; therefore, the earlier effective date 
claim on appeal can be adjudicated without ultimate 
resolution of the CUE claim.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).    




FINDINGS OF FACT

1.  Service connection for schizophrenia was denied by rating 
decision of July 1987; and no appeal was received within one 
year of the notification of the denial of service connection.  

2.  On March 28, 2002, the Veteran submitted a claim to 
reopen service connection for schizophrenia.  

3.  By rating decision of March 2007, service connection for 
schizophrenia was granted, effective March 28, 2002.  


CONCLUSION OF LAW

An effective date earlier than March 28, 2002 for the grant 
of service connection for schizophrenia is not warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.400(q)(2), 20.302, 
20.1103 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the required VCAA 
notification was provided in August 2006 indicating what is 
necessary to substantiate an earlier effective date.  

In this case, the earliest possible date permitted by the 
effective date regulations has been granted, so that an 
earlier effective date is not legally possible.  In cases 
such as this, where a claim cannot be substantiated because 
there is no legal basis for the claim, or because undisputed 
facts render the claimant ineligible for the claimed benefit, 
VA is not required to meet the duty to assist a claimant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.  The Board finds that the record as it 
stands includes sufficient competent evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with his claim.  

Earlier Effective Date for Service Connection

In this case, the Veteran initially filed a claim for service 
connection for schizophrenia that was received in 
December 1986.  By rating decision of July 1987, service 
connection for schizophrenia was denied.  The Veteran was 
notified of the denial of service connection by letter dated 
that in July 1987.  He was provided a copy of the rating 
decision and a copy of his procedural and appellate rights.  
No appeal was received with regard to that decision.  
Consequently, the July 1987 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

On March 28, 2002, VA received online the Veteran's 
application to reopen service connection for schizophrenia.  
The Board determined, during the pendency of the claim, that 
the Veteran should be provided appropriate VCAA notice and an 
attempt to obtain the Veteran's Social Security Disability 
records should be made.  The Board remanded the claim to 
obtain this evidence.  During the remand of the claim, VA 
scheduled and the Veteran underwent a VA examination in 
February 2007.  The examiner provided an opinion indicating 
that based on the character of the Veteran's sporadic 
symptoms throughout his life and the initial diagnosis made 
in service at his Medical Board, the Veteran had 
schizophrenia which first manifested itself in service.  As 
such, a March 2007 rating decision granted service connection 
granted service connection for schizophrenia, and assigned an 
effective date of March 28, 2002 (the date of receipt of 
reopened claim) for the grant of service connection.  

In May 2007, the Veteran disagreed with the effective date 
assigned, maintaining that an effective date earlier than 
March 28, 2002 should be assigned for the grant of service 
connection for schizophrenia.  The Veteran believes that 
service connection for schizophrenia should be granted 
effective January 1986, immediately after service discharge, 
because he claims that he had schizophrenia at that time.  

In this case, because the initial service connection claim 
was denied in July 1987, and that decision denial was not 
appealed within the one year period that he was notified of 
the denial, the July 1987 rating decision denial of service 
connection for schizophrenia became final.  In this case, the 
Veteran's claim to reopen service connection for 
schizophrenia was received by VA on March 28, 2002.

The effective date law and regulations provide that, unless 
otherwise specified, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase is to be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In 
cases involving new and material evidence, where the evidence 
is received after the final disallowance, the effective date 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r), 
(q)(1)(ii).  

In short, the effective date for service connection based on 
a reopened claim cannot be the date of receipt of an original 
claim that was previously denied.  Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993); see also Flash, 8 Vet. App. at 340.  A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a)(West 2002 & Supp. 2008).

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the criteria for 
an effective date earlier than March 28, 2002 for the grant 
of service connection for schizophrenia have not been met, 
and the appeal for earlier effective date for service 
connection must be denied.  VA regulations indicate that the 
earliest effective date that could be awarded would be the 
date of receipt of the reopened claim (March 28, 2002) or the 
date entitlement arose, whichever was later.  In this case, 
the RO has provided the date of the reopened claim as the 
effective date, and the Board will not disturb that decision.  
Although there is evidence that entitlement did not arise 
until the February 2007 VA medical opinion, the Board will 
not disturb the RO's finding.  For these reasons, the Board 
finds that the criteria for an earlier effective than March 
28, 2002 for the grant of service connection for 
schizophrenia have not been met.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  
 

ORDER

An effective date earlier than March 28, 2002 for the grant 
of service connection for schizophrenia is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


